Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a notice of allowance in response to Applicant's amendment filed January 28, 2020. Applicant's amendment amended claims 1, and 13.

Response to Arguments
Applicant's arguments, pages 8-10, filed January 28, 2020, with respect to the Morgan and Libman have been fully considered and are persuasive. The 35 U.S.C. 103 rejections have been withdrawn. 
Reason for Allowance
The following is an examiner's statement of reasons for allowance: in interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. Claims 1-4, 9-16, and 20-21 are allowed for reasons argued by Applicant in the remarks filed 01/28/2021.
Closest prior art to the invention include Morgan et al. US 2014/0114872, Gray et al US 2014/0358591, and Libman US 7,860,744. None of the prior art of record, taken individually or in combination, teach, inter alia, teaches the claimed invention as detailed in independent claims 1, and 13 (ii) train at least one predictive model with results from current transactions such that the at least one predictive model adapts to changing conditions; of a set of potential employee segments, based on at least one predictive model (iii) automatically assign each employee to an employee segment, of a set of potential employee segments, based on at least one predictive model, information in the employee status database, and historical buying behaviors associated with voluntary purchases of group benefit insurance products offered for sale by the insurer directly to other employees of other employers, said set of potential employee segments including a budget-stretchers segment an information-seekers segment an up-and-coming segment an under-pressure segment and a mature-and-secure segment. Wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HAMZEH OBAID/Examiner, Art Unit 3623